Citation Nr: 1313513	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-03 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by which the RO declined to reopen claims of service connection for right and left knee disabilities, which had been finally decided.  See 38 CFR §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2012) (outlining the procedures for appealing adverse RO determinations to the Board).  By decision dated in June 2010, the Board reopened the claims and remanded them for further development of the evidence.  See generally 38 C.F.R. § 3.156 (2012) (the regulation pertaining to the reopening of finally decided claims).

In February 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A complete transcript of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) West 2002 & Supp. 2012); 
38 C.F.R. § 3.159(c), (d) (2012).

As stated in the Introduction, the Board remanded the issues on appeal to the RO/AMC for further development of the evidence in June 2010.  Pursuant to the Board's remand directives, the RO obtained records from the Philadelphia VA Healthcare System dated since February 2008.

The Board also asked that a VA medical examination be scheduled for an opinion regarding the origins of the Veteran's current right and left knee disabilities.  Specifically, the Board asked the following:

Schedule the Veteran for a VA examination to determine the etiology of any current right and left knee disorder.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination and review should be noted on the report.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disorder is related to the Veteran's period of service, to include as a result of any injuries sustained in an automobile accident while in service.  Detailed rationale should be provided for each opinion that is rendered.

In July 2010, the Veteran was afforded a VA orthopedic examination.  Unfortunately, the claims file was not available for review, and the VA examiner had access to VA clinical records dating back no earlier than 2001.  In August 2010, after reviewing the claims file, the VA examiner offered an opinion regarding the right knee but neglected to opine regarding the etiology of the Veteran's left knee disability.  Consequently, in January 2012, the RO/AMC sought clarification, and a VA examiner other than the physician who authored the July and August 2010 reports indicated that he saw no reason to question the opinion of the original VA examiner as it pertained to the right knee.  The January 2012 VA examiner further asserted that the Veteran's left knee disability was unrelated to any injury noted in service.  He failed to provide a rationale for that opinion.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As well, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Here, the VA examiner who conducted the July 2010 VA examination and who opined regarding the right knee in August 2010 appears to have based his opinion exclusively upon a review of the medical records, and he does not appear to have taken into account the Veteran's assertions of bilateral knee pain since the in-service injury.  A medical opinion must be based on the entirety of the evidence and not merely the medical records in the claims file.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive).  The VA opinion regarding the right knee is incomplete and, therefore, inadequate.

As to the left knee, the January 2012 VA opinion indicated that "[w]hatever arthritis it is of the left knee is not related to any injury noted in service."  The VA opinion regarding the left knee obtained in January 2012 is inadequate because it is conclusory and lacking in rationale, in contravention of the June 2010 Board remand directive that asked for a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez, supra (a medical opinion that contains only data and conclusions is accorded no weight); see also Stegall, supra.

Because the July 2010 VA examination and August 2010 and January 2012 addenda are not adequate for the reasons detailed above, VA did not fulfill the June 2010 remand directive, and compliance with the remand is lacking; therefore, the Board is required to remand this matter to the RO for corrective action.  Stegall, supra.  To ensure that the Veteran is afforded an adequate VA examination and opinion, the RO/AMC should arrange for a new VA orthopedic (joints) examination and opinion(s) as described in the first paragraph below.

The record shows that the Veteran has received medical treatment for the left and right knee disabilities from the VA healthcare system in Philadelphia.  The RO should obtain the VA treatment records from the Philadelphia VA Healthcare System dated from March 2012.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain the VA treatment records for medical treatment for the left and right knee disabilities from the Philadelphia VA Healthcare System dated from March 2012.  

2.  Afford the Veteran a VA orthopedic (joints) examination to assist in determining the nature and likely etiology of the claimed right and left knee disabilities.    

The relevant documents in the VA claims folder should be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  The VA examiner should also elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed knee disabilities.  

Regarding each disability diagnosed, the examiner must render a medical opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current left and right knee disabilities are related to injury or event in service.  If only a right or left knee disability is found to be related to service, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the other knee disability is the result of or aggravated by the knee disability that is found to be directly related to service.

A rationale should be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinions, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

3.  Readjudicate the claims remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


